DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Botros (US 2014/0322542) in view of Hirose (US 2017/0203278).
In regard to claim 1, Botros discloses a multilayer structure that includes at least one tie layer [abstract]. The tie layer composition comprising a polyethylene resin grafted with an ethylenically unsaturated carboxylic acid or acid derivate [abstract], a triblock copolymer [abstract], a first copolymer [abstract], and antioxidant co-stabilizers [0139]. 

Botros is silent with regard to the tie layer composition comprising at least one alkyl free radical scavenger. 
Hirose discloses an oxygen absorbing composition that can be used in multilayer structures [0001]. The composition comprises a phenolic primary antioxidant [0082]. The composition comprises a bifuncitonal processing stabilizer that includes an alkyl free radical scavenger with an acrylate structure [0078-0079].
Botros and Hirose both disclose a resin composition that can be used in multilayer film packaging wherein the composition comprises at least one oxygen scavenger and at least one peroxy free radical scavenger. Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to utilize the bifunctional processing stabilizer in the tie layer composition of Botros motivated by the expectation of forming a resin composition that does not deteriorate due to heat by scavenging polymer radical generated when exposed to a high temperature substantially in the absence of oxygen [Hirose 0079].
In regard to claim 2, Botros discloses that the polyethylene is maleic anhydride grafted polyethylene [0122].
In regard to claim 3, Botros discloses that the styrene block copolymer comprises styrene butadiene styrene [0126].
In regard to claim 4, Botros discloses that the tie layer comprises 0.001 to 2 wt% (10 ppm to 20000 ppm) [0139].

In regard to claim 6, Botros discloses that the tie layer composition comprises 5 wt% to 25 wt% of functionalized polyethylene [0115].
In regard to claim 7, Botros discloses that the composition comprises 25 wt% to 75 wt% of polyethylene [0114].
In regard to claim 8, modified Botros discloses that the bifuncitonal processing stabilizer is present in an amount of 2000 to 5000 ppm [Hirose 0081].
In regard to claim 9, Botros discloses that the styrene block copolymer of the tie layer composition comprises at least 35 wt% of styrene monomer [0132].
In regard to claim 10, Botros discloses that the multilayer film comprises at least 5 layers [0146]. The film comprises at least one polyolefin outer layer, at least one polystyrene outer layer, at least one core layer disposed between the polyolefin outer layer and the polystyrene outer layer, the core layer comprising EVOH [0141] (polar polymer), a first tie layer disposed between the polyolefin outer layer and the core layer; and a second tie layer disposed between the polystyrene outer layer and the core layer [0146]. The tie layer composition comprising a polyethylene resin grafted with an ethylenically unsaturated carboxylic acid or acid derivate [abstract], a triblock copolymer [abstract], a first copolymer [abstract], and antioxidant co-stabilizers [0139].
In regard to claim 11, Botros discloses that the first tie layer and second tie layer have a thickness of 2 to 20% of the overall thickness of the multilayer film [0174].
In regard to claim 12, Botros discloses that the first and second tie layers both comprise the tie layer composition [0145].

In regard to claim 14, Botros discloses that the polar polymer of the core layer comprises EVOH [0141].
In regard to claim 15, Botros discloses that the polystyrene outer layer comprises high impact polystyrene [0158].
In regard to claim 16, Botros discloses that the tie layer comprises 0.001 to 2 wt% (10 ppm to 20000 ppm) [0139].
In regard to claim 17, Botros discloses that the tie layer composition comprises 30 wt% to 40 wt% styrene block copolymer [0126].
In regard to claim 18, Botros discloses that the tie layer composition comprises 10 wt% to 20 wt% of functionalized polyethylene [0115].
In regard to claim 19, Botros discloses that the composition comprises 40 wt% to 60 wt% of polyethylene [0114].
In regard to claim 20, modified Botros discloses that the bifuncitonal processing stabilizer is present in an amount of 2000 to 5000 ppm [Hirose 0081].

Response to Arguments
Applicant's arguments filed 10/23/2020 have been fully considered but they are not persuasive.
The applicant argues that at least one of the innovations of the present application lies in using all three of “at least one oxygen scavenger, at least one peroxy fee radical scavenger, and at least one alkyl free radical scavenger” in combination and the resulting improvement to 
In response, Botros discloses a tie layer composition that antioxidant co-stabilizers including IRGANOX 2020 FF [0169] which is a peroxy free radical scavenger and IRGAFOS 168 [0170] which is an oxygen scavenger. The antioxidant co-stabilizers of Botros are the same antioxidant co-stabilizers used by the applicant [Table 3]. The examiner did not substitute the bifunctional stabilizer of Hirose for the stabilizers already present in the tie composition of Botros but utilized it in addition to the stabilizers already present in the tie composition of Botros. Thus, the three stabilizers in the composition would provide the synergistic benefits as stated by the applicant. 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e.,improved viscosity control and synergistic benefit) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
	The examiner would like to note that the independent claim 1 is broad in scope. The applicant directs the examiner to Table 3 of the applicant’s specification to demonstrate the synergistic benefits of the composition. However, the tie layer composition of Table 3 has a specific composition. The composition includes 1000 ppm IRGANOX 1010 + 1000 ppm IRGANOX 1076, 2000 ppm IRGAFOS 168, and 2000 ppm SUMILIZER GM. The claim as written does not require an additional peroxy free radical scavenger. The claim as written allows for a vast amount of components that could be used for each an oxygen scavenger, a peroxy free radical scavenger, and the alkyl free radical scavenger comprising an acrylate. The claim as written does not provide amounts of each. Thus, one of ordinary skill in the art could not determine if the unexpected effects are based on the components of the composition or the amount of each in the composition. The tie layer composition in Table 3 also uses specific functionalized polyethylene, styrene block copolymer, and base polyethylene that is not stated in the claim. The composition has a specific overall melt index and density that could also affect the properties, i.e. viscosity control, of the composition. Whether the unexpected results are the result of unexpectedly improved results or property not taught by the prior art, the “objective evidence of nonobiousness must be commensurate in scope with the claims which the evidence is offered to support.” MPEP 716.02(d).

	Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLEN SUZANNE HOCK whose telephone number is (571)270-3450.  The examiner can normally be reached on Monday-Thursday 8:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ELLEN S HOCK/Primary Examiner, Art Unit 1782